              Case 3:20-cv-00224 Document 1 Filed 08/07/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

LORENZA VILLAREAL                                 §
     Plaintiff,                                   §
                                                  §
v.                                                §           CIVIL ACTION NO. 3:20-cv-00224
                                                  §
NATIONWIDE PROPERTY AND                           §
CASUALTY INSURANCE COMPANY                        §
     Defendant.                                   §
                                     NOTICE OF REMOVAL

         Defendant Nationwide Property and Casualty Insurance Company (“Defendant”),

through undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice

of Removal of the lawsuit captioned Lorenza Villareal v. Nationwide Property and Casualty

Insurance Company; Cause No. 2020DCV2205; In the 448th Judicial District of El Paso County,

Texas.

                                              I.
                                         BACKGROUND

         Plaintiff Lorenza Villareal (hereinafter “Plaintiff”) initiated the present action by filing

her Original Petition in Cause No. 2020DCV2205; In the 448th Judicial District of El Paso

County, Texas on July 10, 2020 (the “State Court Action”). See Plaintiff’s Original Petition,

attached as Exhibit A.

         1.     Defendant appeared and answered on August 7, 2020, asserting a general denial to

the claims and allegations made in Plaintiff’s Original Petition. See Defendant’s Original Answer,

attached as Exhibit B.

         2.     Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A.
              Case 3:20-cv-00224 Document 1 Filed 08/07/20 Page 2 of 5




        3.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiff through his attorney of record, and

to the clerk of the 448th Judicial District Court of El Paso County, Texas.

        4.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendant of Plaintiff’s Original Petition and less than

one year after the commencement of this action.

                                               II.
                                          JURISDICTION

        5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties

        6.      Plaintiff is domiciled in El Paso County, Texas. See Exhibit A, ¶ 2. Pursuant to

28 U.S.C. § 1332(a), therefore, Plaintiff is a citizen of the State of Texas.

        7.      Nationwide Property and Casualty Insurance Company is organized under the laws

of Ohio and maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1),

therefore, Nationwide is a citizen of the State of Ohio.

        8.      Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.      Amount in Controversy

        9.      It is facially apparent from Plaintiff’s live petition that the amount in controversy in

this case exceeds $75,000 rendering removal proper. Generally, “the sum demanded in good faith in




                                                   2
                Case 3:20-cv-00224 Document 1 Filed 08/07/20 Page 3 of 5




the initial pleading shall be deemed to be the amount in controversy.”1 Removal is proper if it is

“facially apparent” from the complaint that the claims asserted exceed the jurisdictional amount.2 In

addition, penalties, exemplary damages, and attorneys’ fees are included as part of the amount in

controversy.3

         10.     Here, Plaintiff seeks “monetary relief over $100,000.” Exhibit B, Plaintiff’s

Original Petition, at ¶ 4. The threshold for diversity jurisdiction, $75,000, is therefore met by the

allegations of Plaintiff’s Original Petition

         11.     Plaintiff further seeks compensation for (1) actual damages, (2) statutory benefits;

(3) treble damages, (4) exemplary and punitive damages; (5) attorney’s fees; (6) pre- and post-

judgment interest; and (7) costs of suit. See Exhibit A, at p. 13. Plaintiff has alleged that

Defendant’s conduct was wrongful and done knowingly, entitling him to a trebling of actual

damages under Texas Insurance Code Chapter 541. See Exhibit A, ¶¶ 38, 43, and 50; Tex. Ins.

Code sections 541.002 & 541.152.             Penalties, exemplary damages, and attorneys’ fees are

included as part of the amount in controversy.4

         12.     The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibit A. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b)

is satisfied.




1
         28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013 WL 1880845, at *1
         (S.D. Tex. May 3, 2013).
2
         Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
         (citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
3
         See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
         also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
4
         See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
         also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).



                                                       3
             Case 3:20-cv-00224 Document 1 Filed 08/07/20 Page 4 of 5




                                             III.
                                         CONCLUSION

       13.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

       14.     WHEREFORE, Defendant Nationwide Property and Casualty Insurance

Company hereby provides notice that this action is duly removed.

                                              Respectfully submitted,

                                              /s/ Patrick M. Kemp
                                              Patrick M. Kemp
                                              Texas Bar No. 24043751
                                              pkemp@smsm.com
                                              Robert G. Wall
                                              Texas Bar No. 24072411
                                              rwall@smsm.com
                                              Jacob S. Jones
                                              Texas Bar No. 24101975
                                              jjones@smsm.com
                                              Segal McCambridge Singer & Mahoney
                                              100 Congress Avenue, Suite 800
                                              Austin, Texas 78701
                                              (512) 476-7834
                                              (512) 476-7832 – Facsimile

                                              ATTORNEYS FOR DEFENDANT
                                              NATIONWIDE PROPERTY AND CASUALTY
                                              INSURANCE COMPANY




                                                 4
             Case 3:20-cv-00224 Document 1 Filed 08/07/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via E-mail and U.S. Mail this the 7th day of August, 2020 to:

       Shaun W. Hodge
       The Hodge Law Firm, PLLC
       2211 Strand, Suite 302
       Galveston, Texas 77550
       shodge@hodgefirm.com
                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                5
